OWEN, WILLIAM C., Jr., Senior Judge.
Appellant suffered an adverse summary judgment in this action in which she sought damages for personal injury sustained when she allegedly tripped over an unattended shopping cart in appellee’s parking lot. We reverse. The record discloses genuine issue of material fact as to whether appellee negligently failed to keep its premises reasonably safe for appellant, an invitee, and if so, whether appellant’s injuries were a result of such negligence. See, Koslosky v. Winn-Dixie Stores, Inc., 472 So.2d 891 (Fla. 4th DCA 1985), rev. den., 482 So.2d 350 (Fla.1986); Ayers v. City of Miami, 578 So.2d 302, 304 (Fla. 3d DCA 1991), rev. den., 591 So.2d 180 (Fla.1991).
REVERSED AND REMANDED.
GLICKSTEIN, C.J., and ANSTEAD, J., concur.